 1

 2

 3

 4

 5

 6

 7

 8                    IN THE UNITED STATES DISTRICT COURT
 9                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     NATIONAL ASSOCIATION OF WHEAT             Civil Action No. 2:17-CV-02401-WBS-EFB
13   GROWERS ET AL.,
14                             Plaintiffs, ORDER REVISING BRIEFING
                                           SCHEDULE
15             v.
16
     XAVIER BECERRA, IN HIS OFFICIAL
17   CAPACITY AS ATTORNEY GENERAL
     OF THE STATE OF CALIFORNIA,
18
                              Defendant.
19

20
21

22

23

24

25

26
27

28
                                           1
                                  Order Revising Briefing Schedule (No. 2:17-CV-02401-WBS-EFB)
 1         Upon consideration of the parties’ Stipulation to Revise Briefing Schedule, the Court

 2   hereby enters the following schedule:

 3         1.    April 15, 2020: By this date, Defendant shall file his reply in support of his cross-

 4   motion for summary judgment.

 5         2.    June 15, 2020: The hearing on the cross-motions for summary judgment remains

 6   scheduled for this date.

 7         IT IS SO ORDERED.

 8         Dated: March 25, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
                                               Order Revising Briefing Schedule (No. 2:17-CV-02401-WBS-EFB)
